DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites:
17.  The air cleaner according to claim 16, wherein the motor accommodating portion has a bowl shape, a diameter of which is gradually reduced toward a lower side thereof.  Emphasis added.

Claim 17 is indefinite because “gradually” is a term of degree for which the disclosure provides no standard of measuring, and for which a person of ordinary skill in the art would be unable to ascertain the meaning of.  See MPEP 2173.05(b).  For the purpose of examination, this term is removed from the claim.
Claim 37 is indefinite because it depends from claim 35, but claim 35 has been cancelled.  For the purpose of examination, claim 37 depends from claim 11.  As such, an [[the]] upper portion of the guide main body.”
Note that claim 11 indicates that the air flow adjuster rotates between a first position in which “an upper surface of the air flow adjuster extends substantially parallel to an upper surface of the cleaning module.”  The term “substantially” in this limitation does not create an indefiniteness issue, even though it is a relative term.  Instead, a person of ordinary skill in the art would understand that the air flow adjust extends parallel to an upper surface of the cleaning module, with some potential minor variation.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The claims are rejected as follows:
Claims 11, 13–19, 22, 30–34 and 36–44 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al., CN204933080U (“Sun”)1 in view of Yang CN105299862A (“Yang”)2 and optionally in view of Thurin et al., US 2010/0064895 (“Thurin”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Yang and in further view of Akhtar, US 2013/0090052 (“Akhtar”) and optionally in view of Thurin.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Yang and in further view of Pierce et al., US 2006/0240764 (“Pierce”) and optionally in view of Thurin.
Regarding claim 11, Sun discloses an air purifier (corresponding to the “air cleaner”).  Sun Figs. 1–4, ps. 4–5.  The air purifier comprises a purifying assembly 4 (the “air cleaning module”) including a fan 5 (the “first fan”), a fan motor coupled to the fan 5 in a vertical direction (the “first motor”), and an air duct 6.  Id.  The outlet of the duct 6 corresponds to the “discharge guide.”  Id.  This outlet is configured to discharge air passing through the fan 5.  Id.  This outlet also comprises a grill-like structure, which corresponds to the “discharge grill.”  Id
The air purifier further comprises an outlet fan assembly 8 (the “air flow adjuster”) provided above the air purifying assembly 4.  Sun Fig. 2, p. 4.  The outlet fan assembly 8 comprises an air outlet fan 18 (the “second fan”) with a motor coupled to this fan 18 (the “second motor”).  Id. at Fig. 2, ps. 4–5.  The fan assembly 8 also comprises a grill at its bottom (the “introduction grill”) into which the air discharged from the structure at the downstream end of the air duct 6 is introduced, as seen by the fluid arrows in Fig. 2.  The outlet fan assembly 8 is configured to rotate in a vertical direction and adjust a flow of discharged air from the fan 5, as seen in Figs. 1 and 2.
The outlet fan assembly 8 rotates between a position seen in Fig. 2 (the “first position”) in which its upper surface extends substantially parallel to an upper surface of the purification assembly 4—and a position seen in Fig. 1 (the “second position”) in which the upper surface of the fan assembly 8 is inclined with respect to the upper surface of the purification assembly 4.  Sun Fig. 1, 2, ps. 4–5.  When the outlet fan assembly 8 is in the position seen in Fig. 2, rotational axes of the first motor and the second motor extend in the vertical direction, as seen in Fig. 2.  When the outlet fan assembly 8 is in the position seen in Fig. 1, the rotational axes of the first motor and the second motor do not extend in a same direction, as seen in Fig. 1.

    PNG
    media_image1.png
    1078
    1202
    media_image1.png
    Greyscale

Sun differs from claim 11 because it does not disclose a rotation guide device between the grill at the bottom of fan assembly 8 (the “introduction grill”) and a top portion of the purification assembly 4 (the “air cleaning module”), as required by the claim.  Rather, the fan assembly 8 comprises shafts 7 located on either side that allow a user to manually rotate the fan assembly 8 between the positions seen in Figs. 1 and 2.  Sun Figs. 1, 2, ps. 4–5.
However, Yang discloses an air conditioner 100 comprising a casing 2 with a fan 4, and an outlet device 13 that sits on top of the air conditioner 100 to eject air that is moved by the fan.  Yang Fig. 4, ps. 3–4.  The outlet device 13 is attached to the casing Id.  The base 111 comprises a drive device 12 to horizontally move the outlet device 13, and a drive device 14 to vertically move the outlet device 13.  Id. The drive device 14 comprises a gear 142 which interlocks with a rack 143 to vertically move the outlet device 13.  Id.

    PNG
    media_image2.png
    1022
    1731
    media_image2.png
    Greyscale

It would have been obvious to use Yang’s base 111 to move Sun’s fan assembly 8 between the positions seen in Figs. 1 and 2, because this would merely represent automating a manual activity.  See MPEP 2144.04(III).
With this modification, the base 111 would correspond to the “guide main body.”  The gear 142 would correspond to the “gear,” and the rack 143 would correspond to the “rack.”  It would have been obvious for the rack 143 to be located on a lower side of the lower grill in Sun’s fan assembly 8, because this is the configuration seen in Fig. 3, and this rearrangement of parts would not affect the gear’s ability to move the outlet fan assembly 8.  
  As noted, the Examiner takes the position that the structure at the top of Sun’s air duct 6 is a grill corresponding to the “discharge grill.”  However, Thurin discloses an air purification device comprising an outlet grill 18.  Thurn Fig. 1, [0060].  The outlet grill 18 comprises rungs 34 which are positioned such that the fingers of a child or operator are incapable of fitting into the interior of the device.  Id.  It would have been obvious to provide a grill at the outlet of Sun’s duct 6 to prevent a person from being able to stick a finger into the interior of Sun’s device.
Claim 12 requires that for the device of claim 11, the first fan includes a centrifugal fan that introduces air in the axial direction and discharges air in a radial direction and the second fan includes an axial fan that introduces air in the axial direction and discharges air in the radial direction.  
Sun teaches that both fans 5, 18 introduce air in the axial direction (as seen by the fluid flow arrows in Fig. 2) and discharge air in a radial direction (as at least some of the air exiting the fans 5, 18 will move radially).  The reference does not disclose whether each fan 5, 18 is an axial or centrifugal fan.  However, it would have been obvious for each fan 5, 18 to be either an axial or centrifugal fan because these types of fans are commonly used to move air within an air handling device.  See Akhtar at para. 32; MPEP 2143(I)(B).
Claim 13 
Sun discloses an air duct 6 (the “air guide”) provided at an outlet of fan 5.  Sun Fig. 2, p. 5.  The air duct 6 introduces an air flow path having a ring shape as seen in Fig. 2.  The air flow path is configured to guide a flow of the air passing through the fan 5, as seen by the fluid arrows in Fig. 2.
Claim 14 requires for the device of claim 13, the air guide includes an outer wall that forms an outer circumferential surface of the air guide.  The air guide further includes an inner wall positioned inside of the outer wall.  The inner wall forms an inner circumferential surface of the air guide.  The air flow path is formed between the inner circumferential surface of the outer wall and an outer circumferential surface of the inner wall.  
In Sun, the air duct 6 comprises an outer wall (the wall outside of cylindrical tube 17) that forms an outer circumference of the air duct 6.  Sun Fig. 2, ps. 4–5.  The air duct 6 includes an air duct (the outside surface corresponding to the “inner wall”) positioned inside of the outer wall.  Id.   The cylindrical tube 17 forms a circumferential surface of the air duct 6.  The air flow path is formed between the inner circumferential surface of the outer wall of the air duct 6 and an outer circumferential surface of the cylindrical tube 17, as seen by the fluid arrows in Fig. 2.
Claim 38 requires for the device of claim 14, the discharge guide is provided at an upper side of the air guide.  The discharge guide has a discharge flow path to allow air passing through the air guide to flow into the flow adjuster.
In Sun, the downstream end of the cylindrical tube 17 is provided at an upper side of the air duct 6.  Sun Fig. 2, ps. 4–5.  The downstream end of tube 17 has a 
Claim 15 requires that the device of claim 14 further comprises a guide rib disposed in the air flow path.  The guide rib extends from the outer circumferential surface of the inner wall to the inner circumferential surface of the outer wall.  Claim 32 requires for the device of claim 15, the guide rib comprises a plurality of guide ribs disposed in the air flow path.  The plurality of guide ribs connect the inner wall to the outer wall and are arranged in a circumferential direction to allow air passing through the first fan to flow in the axial direction.
In Sun the structure at the top of cylindrical tube 17 includes a plurality of ribs, disposed in the air flow path, extending from the outer circumferential surface of the tube 17 to the inner surface of the outer wall.  Sun Fig. 2.  These ribs corresponds to the “plurality of guide ribs.”  The ribs connect the duct 6 to the cylindrical tube 17, as seen in Fig. 2.  The ribs are arranged in a circumferential direction to allow air passing through the fan 5 to flow in the axial direction, as seen by the fluid arrows in Fig. 2.
Claim 16 requires for the device of claim 14, the air guide further includes a motor accommodating portion that extends from the inner wall in a downward direction, and accommodates the second motor.  Claim 17 requires for the device of claim 16, the motor accommodating portion has a bowl shape, a diameter of which is reduced toward a lower side thereof.
In Sun, the top of cylindrical tube 17 comprises a bowl-shaped structure that extends from the cylindrical tube 17 in a downward direction.  Sun Fig. 2.  This structure is a motor accommodating portion because the fan 18 (and therefore, its motor) extends Id.  The diameter of the bowl-like structure is reduced toward its lower side.  Id.
Claim 18 requires for the device of claim 11, the discharge guide includes a discharge flow path to allow air passing through the first fan to flow into the air flow adjuster.  Claim 43 requires for the device of claim 18, the discharge flow path has a ring shape.
In Sun, the structure at the downstream end of tube 17 includes a discharge flow path to allow air passing through fan 5 to flow into the outlet fan assembly 8, as seen by the fluid arrows in Fig. 2.  This discharge flow path has a ring shape, as seen by the fluid arrows in Fig. 2.
Claim 42 requires for the device of claim 18, the guide main body is configured to be surrounded by the discharge flow path.
In Sun modified by Yang, the structure supporting Yang’s motor 141 and gear 142 could correspond to the “guide main body.”  Yang Fig. 4, ps. 3–4. It would have been obvious for this structure to be surrounded by Sun’s cylindrical tube 17, when this structure is provided inside of Sun’s device, because this structure would be provided in the middle of Sun’s device.  With this interpretation, the guide main body would be surrounded by the discharge flow path, as seen by the fluid arrows in Sun’s Fig. 2.
Claim 19 requires for the device of claim 18, the discharge guide includes a discharge outer wall that forms an outer circumference of the discharge guide.  The discharge guide further includes a discharge inner wall positioned inside of the discharge outer wall, forming an inner circumferential surface of the discharge guide.  
In Sun, the air duct 6 and the tube 17 can be interpreted to correspond to the “discharge guide.”  The duct 6 is the “discharge outer wall” because it forms an outer circumferential surface of the discharge guide.  Sun Fig. 2.  The tube 17 is the “discharge inner wall” because it is positioned inside of the duct 6.  Id.  The tube 17 forms an inner circumferential surface of the discharge guide.  Id.  The discharge flow path is formed between the duct 6 and the tube 17, as seen by the fluid arrows in Fig. 2.
Claim 39 requires for the device of claim 19, the guide main body is configured to be surrounded by the discharge inner wall of the discharge guide.
In Sun modified by Yang, the structure supporting Yang’s motor 141 and gear 142 could correspond to the “guide main body.”  Yang Fig. 4, ps. 3–4. It would have been obvious for this structure to be surrounded by Sun’s cylindrical tube 17, when this structure is provided inside of Sun’s device, because this structure would be provided in the middle of Sun’s device.
Claim 40 requires for the device of claim 39, the discharge grill is formed between the discharge inner wall and the discharge outer wall.  The discharge outer wall is taller than the discharge inner wall.
As noted, the outlet of Sun’s duct 6 either includes a grill, or it would have been obvious to include Thurin’s grill 18 at the outlet of the duct 6.  Sun Fig. 2, ps. 4–5; Thurin Fig. 1, [0060].  This grill is the “discharge grill.”  The grill extends across the duct 6, and therefore it is formed between the tube 17 and the duct 6.  Sun Fig. 2.  The duct 6 is taller than the tube 17, as seen in Sun’s Fig. 2.
Claim 41 requires for the device of claim 40, an upper surface of the discharge grill is formed in a concave shape in a downward direction from the discharge outer wall of the discharge inner wall.
In Sun, the grill-like structure at the outlet of duct 6 has a concave shape in a downward direction from the duct 6 to the tube 17.  Sun Fig. 2.  Therefore, if Thurin’s grill 18 is provided with the outlet of Sun’s duct 6, it would have been obvious for this grill to take a similar shape as well.  Note that changing the shape of Thurin’s grill 18 to have the claimed shape would not alter its function, because it would still be able to perform its intended function of preventing a finger from reaching inside of Sun’s device.  Thurin [0060].  Therefore, such an alteration in shape would have been a routine engineering choice.  See MPEP 2144.04(IV)(B).
Claim 22 requires for the device of claim 11, the introduction grill has a concave shape in a downward direction.
The grill at the bottom of Sun’s outlet fan assembly 8 has a concave shape in a downward direction, as seen in Fig. 2.
Claim 23 requires for the device of claim 11, the airflow adjuster includes a discharge outlet and a display disposed on the discharge outlet.  The display moves between the first position and the second position based on the movement of the air flow adjuster.
In Sun, the fan assembly 8 comprises a grill located on the top, downstream side of the assembly 8.  Sun Fig. 2, ps. 4–5.  This grill corresponds to the “discharge outlet.”  The discharge outlet moves between the positions seen in Figs. 1 and 2.  Id
Sun differs from claim 23, because it does not disclose a display being provided in the grill at the top of the fan assembly 8.
However, Pierce disclsoes an air vent assembly comprising a control panel 23 (the “display”) provided within a grill plate 20.  Pierce Fig. 1, [0013]. The control panel is beneficial because it allows a user to control the discharge of airflow from the device.  Id.  It would have been obvious to provide a control panel in the downstream grill in Sun’s fan assembly 8 to allow a user to control the discharge of airflow from the air purifier.  Because this control panel would be attached to Sun’s grill, it would move between the positions seen in Figs. 1 and 2, along with the fan assembly 8. 
Claim 30 requires for the device of claim 11, the rack is arcuate in shape.  Claim 33 requires that for the device of claim 30, the rack is coupled to a part of a lower portion of the introduction grill such that the rack is provided between the introduction grill and the guide main body.
The rack in Yang 143 is “arc-shaped.”  Yang Fig. 4, p. 5.  Therefore, the rack is arcuate in shape.  The rack 143 is coupled to the lower portion of the grill at the bottom of Sun’s fan assembly 8, as noted in the rejection of claim 11 above.  With this position, the rack 143 would be positioned between this grill and Yang’s base 111.
Claim 34 requires for the device of claim 33, the introduction grill is convex downward in shape. The rack is coupled along a circumferential surface of the introduction grill to allow the air flow adjuster to rotate slidably.
The grill at the bottom of Sun’s fan assembly 8 is convex downward in shape, as seen in Fig. 2.  Yang’s rack 143 would be coupled along a circumferential surface of this 
Claim 31 requires for the device of claim 11, the air flow adjuster is further configured to rotate about an axial direction of the first motor in a horizontal direction by the guide main body rotating about the axial direction of the first motor.
Sun’s fan assembly 8 would be configured to rotate about an axial direction of the motor of fan 5 in a horizontal direction by Yang’s base 111 rotating about the axial direction of the motor in fan 5, because the base 111 is rotated in this manner by Yang’s drive device 12.  Yang Fig. 4, ps. 3–4.
Claim 36 requires for the device of claim 11, a part of a lower portion of the introduction grill is spaced apart from an upper portion of the guide main body when the air flow adjuster is in the second position.
In Sun, a lower portion of the grill at the bottom portion of the fan assembly 8 would be spaced apart from the top of Yang’s base 111 when the fan assembly 8 is in the position seen in Fig. 1.  The base 111 would be attached to the top of Sun’s purifying assembly 4, and the bottom of Sun’s fan assembly 8 is spaced from the purifying assembly in the position seen in Fig. 1.
Claim 37 
In Yang, the base 111, attached to the top of Sun’s purifying assembly 4, would comprise Thurin’s grill, to cover the open space between the base 111 and Sun’s fan assembly 8, as explained in the rejection of claim 11 above.  It would have been obvious for this grill to comprise a structure in the middle to accommodate Yang’s drive device 14, because this device 14 should be attached to the middle of the top of Sun’s purifying assembly, in the same way as seen in Yang’s Fig. 4.  This structure would correspond to the “fixing guide.”  It would have a surface facing the rack and the gear 142 rotate therein, so that the gear 142 could interlock with and move the rack 143.  Yang Fig. 4, ps. 3–4.  
Claim 44 requires for the device of claim 11, the rack is configured to extend along the introduction grill across the axial direction of the second fan of the air flow adjuster.  
When Sun is modified in view of Yang, the grill at the bottom of Sun’s fan assembly 8 would include Yang’s rack 143, as explained in the rejection of claim 11 above.  Therefore the rack 143 would extend along this grill.  It would extend across the axial direction of the fan 18, because the rack 143 would be perpendicular to the axis of this fan 18.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE

Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The original version of Sun is contained in the record as the 9-page Foreign Reference dated May 15, 2019.  The translated version is the 6-page Foreign Reference dated July 19, 2019.  This rejection cites to the original version for the figures and the translation for the text.
        
        2 The original version of Yang is the 13-page Foreign Reference dated May 15, 2019.  A machine translation is provided with this communication.  The rejection cites to the original version for the figures and the translation for the text.